IN THE SUPREME COURT OF THE STATE OF DELAWARE

VINCENT STALLINGS,                                §
                                                  §       No. 449, 2018
                                                  §
         Defendant Below,                         §       Court Below: Superior Court
         Appellant,                               §       of the State of Delaware
                                                  §
         v.                                       §       ID No. 1209008698A
                                                  §
STATE OF DELAWARE,                                §
                                                  §
         Plaintiff Below,                         §
         Appellee.                                §

                                   Submitted: June 12, 2019
                                   Decided:   June 13, 2019

Before STRINE, Chief Justice; VALIHURA, VAUGHN, SEITZ, and
TRAYNOR, Justices; constituting the Court en Banc.

                                            ORDER

         This 13th day of June 2019, we affirm the judgment of the Superior Court on

the basis of its opinion dated July 31, 2018.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                                      BY THE COURT:
                                                      /s/ Leo E. Strine, Jr.
                                                      Chief Justice




1
    State v. Stallings, 2018 WL 3655862 (Del. Super. Ct. July 31, 2018).